Citation Nr: 1516003	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for disability of the right third finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Baltimore, Maryland. 

The Veteran, on his May 2010 VA Form 9, requested a Board Central Office  hearing.  The Veteran was notified of his March 2015 hearing by way of a January 2015 letter, but he failed to appear.  The Veteran has not requested that the hearing be rescheduled and the Veteran's representative, in a March 2015 brief, gave no suggestion as to a reason for the failure to appear, or any indication that rescheduling was desired.  Thus, the Veteran's hearing request is effectively withdrawn.  

The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's right third finger disability was not present until more than one year following his separation from active service and is not etiologically related to his active service.


CONCLUSION OF LAW

A right third finger disability was not incurred in or aggravated by active military service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in October 2008, prior to the initial adjudication of the claim in November 2008.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records and available and identified post-service treatment records were obtained.  The Veteran contends that additional service treatment records exist, which would show an in-service incurrence of a fractured finger.  In response to the Veteran's contention, the RO made additional attempts to obtain service treatment records.  July 2009 communication via the PIES system shows that the complete service treatment records were indeed provided.  The Board finds, therefore, that any additional efforts to obtain service treatment records would be futile.  The Veteran has not identified any additional outstanding, existing evidence that could be obtained to substantiate this claim; the Board is also unaware of any such evidence.  

The Board also acknowledges that the Veteran was not afforded a VA examination in response to his claim for service connection for residuals of a right third finger injury.  The Board finds, however, that an examination is not necessary to decide this claim.  As discussed in greater detail below, there is no competent and credible evidence of record indicating that the Veteran incurred a right finger injury during service, to include a fracture.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and no VA medical examination or opinion is warranted.  

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board recognizes that the Veteran has current abnormalities of the right third finger.  In November 2008, his VA physician noted deformity of the proximal interphalangeal (PIP) joint in the right middle finger.  The Veteran was unable to make a tight fist due to this, and he also reported experiencing locking and aches.  He was referred for orthopedic consultation.  The record of a December 2008 VA orthopedic consultation includes a finding of instability in the right long finger PIP and distal interphalangeal (DIP) joints.  The Veteran was referred for a surgery consultation.  In March 2009, a VA orthopedic surgery consultation note documents X-ray findings of osteoarthritis in the right long finger and the examining physician observed mild Boutonnieres deformity and mild hyperextension of the DIP joint.  Thus, the Veteran has a current disability of the right third finger.

As for in-service incurrence, the Veteran claims that he fractured his right third finger during an altercation in basic training in March or April 1973 and that it was casted for one month.  See October 2008 statement and December 2008 VA treatment note.  The Board reviewed the Veteran's service treatment records for evidence of this in-service incurrence.  There is no indication of any treatment of the right third finger at any time during the Veteran's active service, to include in March or April 1973.  The Veteran was treated in March 1973 for an upper respiratory infection and bronchitis, and there is no reference to a finger injury or a casted hand.  He was also treated in May 1973 and there is no indication of a cast on his hand or any notations related to deformity or any other issue with the hands.  At the time of his separation from service, the Veteran completed a May 1976 Report of Medical History.  On this document, the Veteran himself confirmed that he had no history of broken bones and no history of bone, joint or other deformity.  Further, the June 1976 separation examination disclosed that the finger was found to be normal on clinical evaluation.

The first mention of a right finger injury following the Veteran's service is found in his September 2008 claim.  He reported at that time that he injured his finger on March 1, 1973.  Records reviewed from September 2005 to October 2008 show no treatment related to the right third finger.  The only treatment of the right hand was treatment for a burn in July 2008.  The Veteran first sought treatment for his right finger in October 2008, after he filed his claim for service connection.  He reported the in-service injury and indicated to the physician that his finger did not heal properly after being broken in service.  The record of a December 2008 orthopedic consultation includes an assessment by a physician's assistant that the Veteran has instability of the right long finger PIP and DIP joints due to trauma which occurred during active service.  This assessment was based upon the Veteran's reported history of an in-service fracture of the right third finger.

The Board initially notes that the Veteran has claimed that his right finger was broken in service, did not heal properly and has been problematic ever since.  Medical evidence in March 2009 confirms the existence of osteoarthritis in the finger.  Thus, it appears the Veteran is claiming presumptive service connection is warranted for arthritis as a chronic disability under 38 C.F.R. § 3.307 and § 3.309, or that the chronic disability was shown in service and has continued ever since.  However, for a chronic disease under 3.309(a), such as arthritis, to be "shown as such in service" it must be "clearly diagnosed beyond legitimate question."  Walker, 708 F.3d at 1339.  As noted above, there is no basis to conclude that arthritis was clearly noted in service, as there is no evidence of any in-service injury or notation of symptoms related to the right third finger noted during the Veteran's active service or at the time of his separation.  The first indication of a right third finger disability was in October 2008 and arthritis was first documented in March 2009, more than thirty years following the Veteran's separation from active service.  There is, therefore, no basis for a finding that arthritis of the right third finger manifested within one year after the Veteran's discharge from service or a finding that arthritis was noted in service and has continued ever since.  

However, the Veteran may still establish service connection for residuals of an in-service injury of the right third finger by showing that the current disability is at least as likely as not related to service.

The only suggestion of a causal connection between the Veteran's right third finger disability and his active service is found in the Veteran's claim and in the December 2008 physician assistant's opinion, which is predicated entirely upon the Veteran's reported history.  No probative value is afforded to the December 2008 statement, however, as it is clearly based on the Veteran's history, rather than a review of the Veteran's historical record.  The Board is not bound by medical evidence based solely upon an unsubstantiated history as related by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In this case, the evidence does not establish that the Veteran experienced any right finger injury during service, and were some injury to have occurred, there is no evidence that the Veteran experienced symptoms at any other time during service, at service separation, or for more than thirty years thereafter.

In sum, the record does not contain any competent and credible evidence that the Veteran's currently diagnosed right third finger disability was present in service or manifested during the Veteran's first post-service year.  In fact, there is no post-service medical evidence related to the Veteran's joints until 2008, more than 30 years after the Veteran's discharge.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has also considered the Veteran's current statements but has not found them to be probative since they are based on his recollection of what happened decades earlier and are inconsistent with the history he reported at the time of his discharge from service and the service treatment records documenting no pertinent treatment and showing that his right third finger was found to be normal on the service discharge examination.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

Service connection for a right third finger disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


